Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
28, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00183-CV



 IN RE JEFFREY M. BURNS D/B/A SOUTHWEST TEXAS PARALEGAL
                      SERVICES, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-234597

                          MEMORANDUM OPINION

      On March 6, 2019, relator Jeffrey M. Burns d/b/a Southwest Texas Paralegal
Services filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Rodney O'Neil Williams, presiding judge of the 268th District
Court of Fort Bend County, to set aside his January 23, 2019 order referring the
underlying case to mediation and appointing the Honorable Brady Elliott mediator.

        Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion for emergency stay and first supplemental motion for emergency
stay.


                                 PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2